                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
TIMOTHY PAUL AMBEAU,

                         Plaintiff,
      v.                                                  Case No. 20-cv-44-pp

BEAU GERARD LIEGEOIS,
THOMAS J. WALSH, and
ANDREW P. MONGIN,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), SCREENING COMPLAINT
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

      Timothy Paul Ambeau, an inmate at the Brown County Jail who is

representing himself, filed a complaint under 42 U.S.C. §1983 alleging that the

defendants violated his rights under fewiederal law. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying Filing Fee (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time

through deductions from his prisoner account. Id.

                                         1

           Case 2:20-cv-00044-PP Filed 04/30/20 Page 1 of 8 Document 7
      On January 13, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $12.60. Dkt. No. 5. The court received the fee on January

21, 2020. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and will require him to pay the remainder of the filing

fee over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the


                                          2

           Case 2:20-cv-00044-PP Filed 04/30/20 Page 2 of 8 Document 7
plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

        To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        B.     The Plaintiff’s Allegations

        The plaintiff sues former Brown County Assistant District Attorney (ADA)

Beau Liegeois,1 Brown County Circuit Court Judge Thomas J. Walsh and

Attorney Andrew Mongin. Dkt. No. 1 at 1, 3. The plaintiff alleges that ADA

Liegeois, “while under investigation in civil case #: 2:18-cv-01209-PP, he along

with Judge Thomas J. Walsh and my lawyer at the time Andrew P. Mongrin,

knowingly conspired to deprive of a fair and impartial trial.” Id. at 2.

        The plaintiff states that “[t]his happened in Cases No. 2018CF000396

and Case No. 2017CF001728” and that he enclosed the judgments of

conviction for those cases. Id. at 4. The plaintiff says that he also enclosed


1   Liegeois is now a Brown County circuit court judge.
                                             3

             Case 2:20-cv-00044-PP Filed 04/30/20 Page 3 of 8 Document 7
“copy of the amended civil case #: 2:18-cv-01209-pp, the motion for leave to file

an amended complaint on October 23, 2019.”2 Id. The plaintiff states that the

actions of these individuals in court shows the lack of care for a citizen’s rights

under color of law. Id. He says that the documents show the defendants

conspired to violate his constitutional rights under federal criminal statutes, 18

U.S.C. §§241 and 242, as well as 42 U.S.C. §1983. Id. at 4-5. The plaintiff

states that, because of these individuals, he was subjected to physical, verbal,

emotional, financial, spiritual, mental and psychological abuse. Id.

      For relief, the plaintiff seeks immediate release from the Brown County

Jail, $75,000 from each defendant and $1,000 for each day he sat in jail on his

Brown County cases. Id. at 7. He also wants the defendants removed from their

positions and charged in a court of law for their actions. Id.

      C.     Analysis

      The plaintiff claims that the defendants deprived him of a fair trial in his

Brown County criminal cases. He seeks immediate release from jail as well as

monetary damages for his illegal confinement and for the alleged abuse he

suffered while confined.

      Judge Walsh has absolute immunity for his actions during the plaintiff’s

criminal cases. See Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011) (citations

omitted) (judge has absolute immunity for any judicial actions unless the judge

acted in the absence of all jurisdiction). Absolute prosecutorial immunity



2The court has not received, in this case, copies of any documents from Case
No. 18-cv-1209.
                                         4

           Case 2:20-cv-00044-PP Filed 04/30/20 Page 4 of 8 Document 7
shields ADA Liegeois from §1983 liability when for actions he took while

performing his duties in the judicial process. See id. (citing Imbler v.

Pachtman, 424 U.S. 409, 420-29 (1976)). Attorney Mongin, as the plaintiff’s

criminal defense attorney, cannot be sued under §1983 because he did not act

under the color of state law; he was the adversary of the State. Polk County v.

Dodson, 454 U.S. 312, 318, 325 (1981); see Swift v. Swift, 556 F. App’x 509,

510-11 (7th Cir. 2014); West v. Atkins, 487 U.S. 42, 50 (1988). Even attorneys

who are appointed by the State Public Defender do not act under the color of

state law. Polk, 454 U.S. at 318 (“[A] public defender does not act under color

of state law when performing a lawyer’s traditional functions as counsel to a

defendant in a criminal proceeding.”).

      Even if the plaintiff could sue these defendants under §1983, the court

must ask whether, if it were to rule in the plaintiff’s favor, that ruling “would

necessarily imply the invalidity of his conviction or sentence.” Heck v.

Humphrey, 512 U.S. 477, 487 (1994). If it would, then this court must dismiss

the plaintiff’s §1983 complaint. That is because §1983 allows people to sue for

certain, specific kinds of personal injuries—“torts.” Id. at 483 (citations

omitted). The Supreme Court has held that “civil tort actions are not

appropriate vehicles for challenging the validity of outstanding criminal

judgments . . . .” Id. at 485. Moreover, the plaintiff seeks immediate release

from jail and to the extent he challenges the “validity of [his] confinement,” he

must do so by filing a petition for a writ of habeas corpus under 28 U.S.C.




                                         5

         Case 2:20-cv-00044-PP Filed 04/30/20 Page 5 of 8 Document 7
§2254, not a civil lawsuit under §1983. Hill v. McDonough, 547 U.S. 573, 579

(2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)).3

      Finally, the court notes that the plaintiff references another case he filed

in the Eastern District of Wisconsin in which ADA Liegeois was a defendant,

Ambeau v. Knetzger, et al., Case No. 18-cv-1209-pp. On November 2, 2018,

Magistrate Judge Nancy Joseph screened the complaint in that case and

directed the plaintiff to file an amended pleading curing the defects in the

original complaint by November 30, 2018. Dkt. No. 12. The plaintiff did not file

an amended complaint by the deadline, so on December 13, 2018, this court

dismissed the case for failure to prosecute. Dkt. No. 14. Over ten months later,

on October 23, 2019, the plaintiff filed a motion for leave to file amended

complaint. Dkt. No. 18. He did not file a proposed amended complaint along

with his motion. On January 28, 2020, the court denied the plaintiff’s motion

to amend the complaint because he had not explained why he failed to file an

amended complaint by the deadline set by court or why it had taken him ten

months since his case was dismissed to determine what claims he wanted to

raise. Dkt. No. 21 at 2. The court also determined that it would be futile for the

court to allow the plaintiff to amend the complaint in a closed, dismissed case.

Id.




3 The court advises the plaintiff that under Glaus v. Anderson, 408 F.3d 382,
389-90 (7th Cir. 2005), (1) it is not making a decision on the ultimate merit of
any case the plaintiff chooses to file and (2) he may refile immediately under
the proper legal label and/or in the proper court, subject to the normal rules
such as those prohibiting frivolous lawsuits.
                                        6

         Case 2:20-cv-00044-PP Filed 04/30/20 Page 6 of 8 Document 7
III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that this case is DISMISSED without prejudice.

       The court will mail the plaintiff a pro se guide, Habeas Corpus: Answers to

State Petitioners’ Common Questions, along with this order.

       The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $330.00 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

       This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a




                                          7

          Case 2:20-cv-00044-PP Filed 04/30/20 Page 7 of 8 Document 7
party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 30th day of April, 2020.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         8

         Case 2:20-cv-00044-PP Filed 04/30/20 Page 8 of 8 Document 7
